ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant, in his motion for a rehearing, reasserts that Article 474 of Vernon’s Annotated Penal Code is so indefinite and uncertain that it cannot be understood, either from the language in which it is expressed or from some other written law of the State and therefore should be held to be ineffective and inoperative. This statute has been in existence for over half of a century and many prosecutions and convictions thereunder have been sustained, and we see no good reason to strike it down, even if some feature thereof might be held to be uncertain. There are many acts denounced in said article as a violation of law and good order which are sufficiently certain and definite to make it a good and wholesome statute. We think this case was properly disposed of on the original submission and therefore overrule the motion.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.